PER CURIAM.
The findings and recommendations of the master dated March 24, 1983 were not clearly erroneous, nor does it appear that the master misconceived the legal effect of the evidence. Consequently, it was error for the trial court to fail to approve and adopt those recommendations. Frank v. Frank, 75 So.2d 282 (Fla.1954); Claughton v. Claughton, 347 So.2d 437 (Fla. 3d DCA 1977). Finding all other points raised on the appeal and cross-appeal to be without merit, we reverse and remand with directions that the trial court adopt the master’s March 24, 1983 recommendations in their entirety.
Reversed and remanded.